Name: Commission Regulation (EEC) No 607/77 of 23 March 1977 concerning notification to the Commission by the Member States of import licences issued for wine products, repealing Regulation (EEC) No 2866/73 and amending Regulation (EEC) No 1614/76
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 76/20 Official Journal of the European Communities 24. 3 . 77 COMMISSION REGULATION (EEC) No 607/77 of 23 March 1977 concerning notification to the Commission by the Member States of import licences issued for wine products , repealing Regulation (EEC) No 2866/73 and amending Regulation (EEC) No 1614/76 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 Member States shall notify the Commission before the 15th day of each month of the quantities of products for which import licences have been issued during the preceding calendar month . Such information shall be given in the form shown in the Annex hereto . However, where the importation of the quantities for which licences have been applied for in a Member State would appear to constitute a threat of market disturbance , the Member State in question shall inform the Commission immediately of the quantities and type of product involved . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 816/70 of 28 April 1970 laying down additional provi ­ sions for the common organization of the market in wine ( ¢), as last amended by Regulation (EEC) No 2842/76 (2 ), and in particular Article 35 thereof, Whereas, pursuant to Article 1 of Commission Regula ­ tion (EEC) No 2866/73 of 19 October 1973 concerning notification to the Commission by Member States of import licences issued for wine (3 ), Member States have to notify the Commission every fortnight of the import licences issued ; whereas expe ­ rience has shown that it is not necessary to notify import licences every fortnight ; whereas , moreover, that requirement entails administrative complications which should be simplified ; whereas such notice should therefore be given only every month ; Whereas, however, to ensure sound management of the wine market, the Commission must be informed by the Member States immediately if the quantities in respect of which licences are applied for appear to constitute a threat of market disturbance ; Whereas Council Regulation (EEC) No 1 160/76 of 17 May 1 976 (4 ) amending Regulation (EEC) No 816/70 extended the obligation to submit import licences to include concentrated grape must ; whereas a column for that product should therefore be inserted in the specimen return ; Whereas these amendments make it necessary to replace Regulation (EEC) No 2866/73 by a new Regu ­ lation and consequently entail the amendment of Commission Regulation (EEC) No 1614/76 of 2 July 1976 laying down specific detailed rules for the import of Algerian wine intended to be fortified for distillation ( 5 ) ; Article 2 Article 3 (3 ) of Regulation (EEC) No 1614/76 is amended to read as follows : ' 3 . The quantities of wine in respect of which import licences are issued in accordance with para ­ graph 1 shall be communicated to the Commis ­ sion in column 10 of the form set out in the Annex to Commission Regulation (EEC) No 607/77 of 23 March 1977 concerning notification to the Commission by the Member States of import licences issued for wine products, repealing Regulation (EEC) No 2866/73 and amending Regulation (EEC) No 1614/76 .' Article 3 Regulation ( EEC) No 2866/73 is hereby repealed . (') OJ No L 99 , 5 . 5 . 1970 , p. I. ( 2 ) OJ No L 327, 26 . II . 1976 , p. 2 . ( 3 ) OJ No L 295, 23 . 10 . 1973 , p. 14 . ( «) OJ No L 1 35 , 24 . 5 . 1 976 , p. 1 . ( 5 ) OJ No L 178 , 3 . 7 . 1976 , p. 37 . Article 4 This Regulation shall enter into force on 1 May 1977. 24. 3 . 77 Official Journal of the European Communities No L 76/21 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 March 1977 . For the Commission Finn GUNDELACH Vice-President ANNEX MEMBER STATE : APPLICATION OF ARTICLE 1 OF REGULATION (EEC) No 607 /77 Quantities of products for which import licences have been issued From to Code Country of origin ( i ) &lt;  *) W P ) ( 6 ) ( 7 ) ( X ) C&gt;) ( 10 ) Total hi 036 038 040 042 046 048 050 052 056 064 066 068 204 208 212 390 400 512 528 600 624 800 Switzerland Austria Portugal Spain Malta Yugoslavia Greece Turkey USSR Hungary Romania Bulgaria Morocco Algeria Tunisia South Africa United States of America Chile Argentina Cyprus Israel Australia All third countries hi 'I he figures in this table refer to the following products : Col. I : sparkling wines . Col. 2 : red and rose wines . Col. 3 : white wines other than those referred to under 4 , Col. 4 : white wines presented for importation . is ' Riesling or 'Sylvaner , Col. 5 : dessert wines of designated origin Port , Madeira , sherry , Tokay , Setubal muscatel . Col. 6 : dessert wines other than those referred to under 5 , Col. 7 : wines fortified for distillation . Col . X : grape juices ( including grape musts ). Col . 9 ; concentrated grape juices ( including concentrated grane musts ), Col. M&gt;: other products to be specified in a note .